Case: 10-30875     Document: 00511269849          Page: 1    Date Filed: 10/21/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 21, 2010
                                     No. 10-30875
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DAVID WARREN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:10-CR-154-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        David Warren appeals from the order of the district court denying his
motion to revoke the magistrate judge’s denial of release pending trial. The
denial of release pending trial is supported by the evidence of record and the
district court’s order was not an abuse of discretion.               See United States v.
Rueben, 974 F.2d 580, 586 (5th Cir. 1992).
        AFFIRMED.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.